Fauntleroy, J.,
delivered the opinion of the court.
This is an appeal from a final decree of the circuit court of Louisa county rendered at the March term, 1878, in a chancery *122cause in said court then depending, in which Baldwin M. Buckner, the appellant here, was complainant, and John A. Metz and Elizabeth, his wife, and Philip Metz were defendants. A transcript of the record of the cause shows the following material facts :
On March 8th, 1871, the appellant, B. M. Buckner sold to John A. Metz, two separate and distinct lots or parcels of land, by separate and distinct contracts, for the price of twenty dollars per acre; one of the tracts was estimated to contain four hundred and seventy-two acres, the other eighteen and a quarter acres; and it was agreed that the tract estimated to contain four hundred and seventy-two acres should be surveyed, and if it fell short of four hundred and seventy-two acres, then there should be an abatement of the purchase money, at the rate of $12 per acre for the deficiency of acres. On the survey, it fell short thirty-five and a quarter acres. John A. Metz paid over $5,000 on this four hundred and seventy-two acre tract, and executed and delivered to B. M. Buckner his two bonds for the balance of the purchase money, $3,756.66f, each bond for $1,878.33J, with interest from January 1, 1871, till paid. These two purchase-money bonds were secured by a deed of trust upon the four hundred and seventy-two acre tract. B. M. Buckner sued John A. Metz, on these two bonds, in the circuit court of Louisa county. The land for which these bonds were given fell short, upon survey, thirty-five and a quarter acres, and the abatement required by the contract of purchase, at $12 per acre, was $423.
But John A. Metz owed to B. M. Buckner for the eighteen and a quarter acre tract, known as the “ Gunnel tract,” at $20 per acre, $365.
This became the subject of negotiations by which B. M. Buckner agreed to take less for the eighteen and a quarter acre “Gunnel” tract than the contract price, and credited Metz’s purchase-money bonds, in suit, by $132.50. Whereupon, and in consideration of which, Metz agreed to let judgment go; and *123judgment did go against Metz, at the March term, 1815, for the sum of $3,156.66f with interest from January 1, 1811, and the costs, $1.96, subject to the credit of $132.50 as aforesaid.
The four hundred arid seventy-two acre tract, ascertained by survey to contain four hundred and thirty-six and three-quarter acres, was sold, under the deed of trust to secure B. M. Buckner, June 16, 1816, and was bought in by B. M. Buckner for eight dollars per acre; and, after applying the net proceeds of sale to Buckner’s judgment, there was still a balance due by Metz on the judgment, of $1,689.99 as of June 16, 1816.
Guy, commissioner, and B. M. Buckner and wife, by deed dated February 10, 1813, conveyed the eighteen and a quarter acres “Gunnel” land, to John A. Metz; Buckner and wife conveying with general warranty of title, and by a fee simple deed which was delivered to John A. Metz in 1813.
John A. Metz and wife, on 13th day of December, 1816, conveyed the eighteen and a quarter acre tract, with general warranty of title,, to Philip Metz, for the price of $10 per acre, then or theretofore paid ; and said deed was duly recorded 26th December, 1816.
B. M. Buckner sued out an execution on his judgment-which was levied on the personal effects of John A. Metz; and thereupon said Metz filed his homestead inventory under chapter 183 of the Code of Virginia, 1813 ; and included in the said inventory this eighteen and a quarter acre Gunnel tract.
In 1811, B. M. Buckner filed his hill in chancery in the circuit court of Louisa county against John A. Metz and wife and Philip Metz, to subject to the payment of his judgment against John A. Metz, the said eighteen and a quarter acre “ Gunnel” tract of land, then held by Philip Metz. In this suit, at the March term, 1818, the circuit court of Louisa, made a final decree dismissing the hill of the complainant, B. M. Buckner, with costs: to this decree an appeal was allowed and supersedeas awarded by this court.
In his petition, Buckner, the appellant here, assigns that the *124circuit court of Louisa erred, in holding that the purchase-money for the “Gunnel” eighteen and a quarter acre tract had-been fully paid hy John A. Metz to Buckner, in and hy the transaction of set-off and abatement for deficiency in the number of acres found hy survey in the larger tract of land, before: the rendition of the judgment obtained hy Buckner against, Metz, in March, 1875, and that as the said judgment was founded upon bonds which were not given for this eighteen and a quarter acre tract, and which did not contain any waiver of homestead exemption, the said eighteen and a quarter acre “Gunnel” tract was subject to the homestead exemption of John A. Metz, in the hands of Philip Metz, his vendee, for value.
Now, in the review of this action of the circuit court of Louisa, which this court is called to make, we are met at the threshold with the question of the jurisdiction of this court, in the premises. • "
To give this court jurisdiction of this case under the second section of article six of the constitution of Virginia, “the matter in controversy”—“that for which the suit is brought”— “the subject of the litigation, and upon which the issue is joined,” must he, either of the value of $500, exclusive of costs, or “concerning the title or boundaries of land.” See 25 Gratt. 167; 27 Gratt. 753; 32 Gratt. 288; 33 Gratt. 37; 2 Call, 497.
In the case before us, the suit was brought hy B. M. Buckner, the appellant here, “ to enforce (as he says himself, in his petition) the lien of his judgment upon a tract of land consisting of eighteen and a quarter acres, of which John A. Metz was seized at the time of the recovery of said judgment, hut which he and his wife subsequently conveyed to Philip Metz.” And the learned counsel for the appellant, Buckner, in his brief, filed with the record, says: “ As to the jurisdiction of the appellate court, it is sufficient to say that the judgment debt which appellant seeks to enforce, is $1,689.99, besides interest and costs.”
*125The suit was not brought for the land, hut to enforce satisfaction of a judgment lien against the land; the eighteen and a quarter acres of land being the fund out of which it is sought to enforce the payment; and the whole object, aim and scope of the suit, is the value of the eighteen and a quarter acres of land, by the payment of which the party may discharge himself and the land from the judgment.
In Lewis v. Long, 3 Munf. 136, Judge Roane says: “The ‘matter in controversy' is that which is the essence and substance of the judgment, and by which the party may discharge himself.”
In the cases of Hutchinson v. Kellam, and Limbrick v. Selden, 3 Munf. 202, Judge Cabell said: “The action of trespass is one in which damages alone can be recovered; and although title or bounds of land may be incidentally or collaterally brought in question, yet the value of the matter in controversy is from the nature of the action, the value of the damages sustained by the trespass, and this as well where the title or bounds of land may be drawn in question, as where they may in no manner be involved in dispute.” In Skipwith v. Young, 5th Munf. 216, Judge Brooke says: “The matter in controversy is that for which the suit is brought, and not that which may or may not come in question.
In the case of Umbarger and wife, &c. v. Watts, &c., 25th Graft. 161, Judge Christian says: “'In the case before us, the suit is not brought for the land, but to enforce a pecuniary demand against the land. The object of the suit is to recover money evidenced by judgments; and the land is only the fund out of which it is sought to enforce payment. In such a suit by a creditor to enforce a judgment lien, the question as to the title or bounds of land may or may not arise. The question does not (in such a suit) directly arise, but may arise as incident or collateral to the matter cfor which the suit is brought.’ * * * * In every such case, the decree is always for the payment of the money *126due under the judgment; and in default of payment within a reasonable time, the sale of the land is decreed. Now it would be a most unreasonable construction to hold, that in every creditor’s bill to enforce a judgment lien, because the land may be sold by decree of the court to satisfy the judgment, that therefore it is necessarily a suit ‘ concerning the title or boundaries of land.’ * * * The essence and substance of the decree is the payment of the pecuniary demand asserted; and, by that payment, the defendant ‘may discharge himselfand the (title or bounds of the law’ be in no manner brought in question.” 25 Gratt. 178;
The onus is upon the party seeking revision of the decree of the circuit court, to establish jurisdiction of the appellate court. Harman v. City of Lynchburg, 33 Gratt. 37.
Now the essential inquiry here is, what does the appellant, Buckner, claim in his bill filed in the circuit court of Louisa in this suit; and what is the value or amount of the mailer in controversy f .
The appellant, Buckner, says, both in his bill and-in his petition for appeal, that the suit against the said defendant, John A. .Metz and wife, and Philip Metz, was brought to -enforce the lien of his judgment upon a tract of land consisting of eighteen and a quarter acres, of which John A. Metz was seized, at the time of the recovery of said judgment, but which he and his wife subsequently conveyed to Philip Metz.” The bill alleges that the rents and profits of the real estate of said John A. Metz (of which he knows of none other than the said eighteen and a quarter acres known as “Gunnel”), are insufficient to pay off his judgment in five years, and prays that the deed of the eighteen and a quarter acres to Philip Metz may be set aside, and that the said eighteen and a quarter acres of land may be decreed to be sold, and the proceeds of the sale of said land be applied to the satisfaction of his said judgment.
What is the value, or was the value of the said eighteen and a quarter acres of land at the date of the first decree rendered *127in this case ? The record shows that its value, ascertained hy the proceedings in the cause, is less than $500. Buckner sold it to John A. Metz, in 1871, for $365; John A. Metz sold it to Philip Metz, in 1876, for $182.50; and the report filed in the cause hy Commissioner Murray puts its value at $5 per acre, or $91.25.
"We are of opinion that the matter in controversy in this case is less in value or amount than $500; and that therefore this court, under the constitution and laws of this commonwealth, is without jurisdiction to review the action of the court below in the case, and that the appeal must he dismissed.